{¶ 43} I dissent. TGR presented evidence that was essentially unrefuted that the Kozhevs violated the noncompetition provisions of their employment contract. It is uncontroverted that they received trade secrets during their employment. Proof of access to that confidential information and probable use is sufficient for injunctive relief. Procter Gamble Co. v. Stoneham (2000), 140 Ohio App.3d 260,747 N.E.2d 268. An actual threat of substantial harm is demonstrated when the former employee possesses knowledge of the employer's trade secrets and begins working in a position that causes him or her to compete directly with the former employer. Id. at 274,747 N.E.2d 268. There is no suggestion that the time and distance restrictions in the noncompetition agreement were overbroad or unfair. Finally, the Kozhevs agreed in their contract that an immediate *Page 40 
injunction would be an appropriate remedy to enforce the provisions of their agreement. *Page 41